Citation Nr: 1546475	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's left ear hearing loss is related to military noise exposure from aircrafts.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

For the reasons that follow, the Board finds that service connection for left ear hearing loss is warranted.

The Veteran has a current diagnosis of left ear hearing loss.  See 38 C.F.R. § 3.385; November 2010 VA examination report.  Thus, the first element of service connection is met.

The Veteran has asserted that his left ear hearing loss is related to in-service military noise exposure.  With regards to the occurrence of the in-service noise exposure, the Veteran's assertion is supported by his service treatment and personnel records.  His DD 214 shows that his military occupational specialty was an electrician, and an audiogram dated December 1977 indicates that the Veteran was exposed to significant noise from aircrafts around flight lines and hangers.  The audiogram also reveals that the Veteran did not use hearing protection in these instances.  Moreover, the Veteran is already service connected for right ear hearing loss and tinnitus on the basis of in-service noise exposure.  Thus, the Board finds that the Veteran's left ear was exposed to significant military noise from aircrafts during his active service.  The second element of service connection is met.

The Veteran underwent a VA audiological examination in November 2010.  This examination revealed hearing loss in both the left and right ear; however, the audiologist concluded that only the right ear hearing loss was related to service because of a noted in-service reduction of hearing in that ear.  Because the Veteran's service treatment records did not note a similar reduction in left ear hearing, the audiologist concluded that his current left ear hearing loss was not at least as likely as not related to service.  

Given the lack of consideration of lay evidence in the rationale, the Board finds the rationale and ultimate conclusion as to the etiology of left ear hearing loss inadequate and unpersuasive.  Lay evidence alone may be sufficient to provide a "nexus" between an in-service incident and a current disability.  See 38 U.S.C.A. § 1154(a); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Veteran has shown that both ears, not just his right, were exposed to significant noise in service due to aircrafts, that he has no history of significant post-service noise exposure, and that he has developed hearing loss in both ears.  Accordingly, and limited to the specific facts of this case, the Board finds that the evidence relating to a "nexus" between his current left ear hearing loss and his in-service noise exposure from aircrafts is at least in equipoise.  Resolving all reasonable doubt in his favor, the Board concludes that the Veteran's left ear hearing loss is related to his in-service noise exposure from aircrafts.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  All three elements of service connection have been met.  Accordingly, service connection for left ear hearing loss is warranted. 


ORDER

Service connection for left ear hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


